Title: From Thomas Jefferson to William W. Bibb, 28 July 1808
From: Jefferson, Thomas
To: Bibb, William W.


                  
                     Sir 
                     
                     Monticello July 28. 08.
                  
                  I recieved duly your favor of July 1. covering an offer from mr MacDonald of an iron mine to the public, & I thank you for taking the trouble of making the communication, as it might have it’s utility. But having always observed that public works are much less advantageously managed than the same are by private hands, I have thought it better for the public to go to market for whatever it wants which is to be found there; for there competition brings it down to the minimum of value. I have no doubt we can buy brass cannon at market cheaper than we could make iron ones. I think it material too not to abstract the high Executive officers from those functions which no body else is charged to carry on, & to employ them on superintending works which are going on abundantly in private hands. our predecessors went on different principles. they bought iron mines & sought for copper ones. we own a mine at Harper’s ferry of the finest iron ever put into a cannon, which we are afraid to attempt to work. we have rented it heretofore, but it is now without a tenant. 
                  We send a vessel to France & England every 6. weeks for the purposes of public as well as mercantile correspondence. these the public papers are in the habit of magnifying into special missionaries for great & special purposes. it is true that they carry over public dispatches whether the subject of the day happens to be great or small. the Osage was one of these: but she was charged with nothing more than repetitions of instructions to our ministers not to cease in their endeavors to have the obnoxious orders & decrees repealed. she brought not a little of the least interest. the St. Michael was another of these vessels & may now be expected in a few days. the Schooner Hope was a third & sailed a few days ago. she may be expected a fortnight before Congress meets, and our ministers are apprised that whatsoever the belligerent powers mean to do, must be done before that time, as on the state of things then existing & known to us, Congress will have to act.   I return the letter of mr McDonald as it may be useful for other purposes & salute you with E.steem & respect.
                  
                     Th: Jefferson 
                     
                  
               